           Case 2:19-cv-04228-GAM Document 22 Filed 08/21/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW R. PERRONG                         :
                                          :
      v.                                  :      CIVIL ACTION NO. 19-4228
                                          :
REWEB REAL ESTATE LLC, ET AL.             :


                                        ORDER


      This 21st day of August, 2020, it is hereby ORDERED that Plaintiff’s Motion to Strike,

ECF 18, is DENIED, and Defendants’ Motion to Dismiss, ECF 14, is GRANTED.

      This action is DISMISSED without prejudice.

      The Clerk is requested to mark this case CLOSED for statistical purposes.



                                                           /s/ Gerald Austin McHugh
                                                         United States District Judge
